                   1    Gary M. Messing, Bar No. 75363
                         gary@majlabor.com
                   2   Jason H Jasmine, Bar No. 215757
                         jason@majlabor.com
                   3   Monique Alonso, Bar No. 127078
                         monique@majlabor.com
                   4   MESSING ADAM & JASMINE LLP
                       980 9th Street, Suite 380
                   5   Sacramento, California 95814
                       Telephone:      916.446.5297
                   6   Facsimile:      916.448.5047

                   7 Attorneys for Plaintiffs
                     MILES LEWIS and CHERI ERDELT, et al.
                   8

                   9
                  A PROFESSIONAL CORPORATION
               10 Colleen R. Howard, Bar No. 257661

               11 Kayla K. Cox, Bar No. 311152
                  350 University Avenue, Suite 200
               12 Sacramento, California 95825
                  TEL: 916.929.1481
               13 FAX: 916.927.3706

               14 Attorneys for Defendant
                  COUNTY OF COLUSA
               15

               16                                       UNITED STATES DISTRICT COURT
               17                                      EASTERN DISTRICT OF CALIFORNIA
               18 MILES LEWIS and CHERI ERDELT on                         Case No. 2:16-CV-01745-VC
                  behalf of themselves and all similarly situated
               19 individuals,                                            JOINT POST-DISTRIBUTION
                                                                          ACCOUNTING OF THE PARTIES AND
               20                        Plaintiffs,                      [PROPOSED] ORDER AUTHORIZING
                                                                          RELEASE OF REMAINDER OF FEE
               21               v.                                        AWARD
               22 COUNTY OF COLUSA,

               23                        Defendant.                       Assigned for All Purposes to The Honorable
                                                                          Vince Chhabria, Courtroom 4, Northern
               24                                                         District, San Francisco
               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP          00069058-2                                     1
ATTORNEYS AT LAW
                                    JOINT POST-DISTRIBUTION ACCOUNTING OF THE PARTIES AND [PROPOSED] ORDER
                   1            In accordance with the Court’s Order for Approval of FLSA Settlement and Administration

                   2 (Dkt. #119), Plaintiffs Miles Lewis and Cheri Erdelt, on behalf of themselves and all similarly

                   3 situated individuals, and Defendant County of Colusa (the “County”) (collectively, the “Parties”)

                   4 submit the following Joint Post-Distribution Accounting.

                   5 A.         SUMMARY OF SETTLEMENT
                   6            The following chart summarizes the distribution of settlement funds1:

                   7           Total Settlement Fund                                        $180,070.17
                   8           Total Number of Collective Action Members                    60
                               Number of Collective Action Members Who Opted In and 53
                   9
                               Were Sent Payments
               10              Total Amount Paid Out to Collective Action Members           $65,986.55
               11              When Payments Were Made to Collective Action Members April 2, 2019

               12              Average Recovery Per Member                                  $1,245.03
                               Median Recovery Per Member                                   $830.31
               13
                               Largest Amount Paid Out                                      $6,261.54
               14
                               Smallest Amount Paid Out                                     $36.08
               15              Number and Total Value of Uncashed Checks                    18 (2 checks each
               16                                                                           for 9 collective
                                                                                            action members);
               17                                                                           $7,113.24

               18              Number of Members Who Could Not Be Contacted                 2
                               Attorneys’ Fees and Costs                                    $112,809.00
               19                                                                           ($20,000 in fees
               20                                                                           withheld per Court
                                                                                            order, Dkt. #119)
               21

               22

               23 B.            IDENTIFICATION OF COLLECTIVE ACTION MEMBERS

               24               Prior to issuing settlement packets to the collective action members, the County provided a

               25 spreadsheet to plaintiffs’ Collective Action Counsel that included the names of 80 potential

               26 collective action members. This spreadsheet included the member’s last known address, telephone
               27
                       1
               28       The chart summarizes the information contained in Exhibit A to the Declaration of Colleen
                       Howard, filed concurrently herewith.
MESSING ADAM &
  JASMINE LLP          00069058-2                                        2
ATTORNEYS AT LAW
                                    JOINT POST-DISTRIBUTION ACCOUNTING OF THE PARTIES AND [PROPOSED] ORDER
                   1 number, job title, date of hire, termination date (if applicable), amount of back-pay owed, and

                   2 amount of liquidated damages owed to each individual. Declaration of Monique Alonso (“Alonso

                   3 Dec.”), filed concurrently herewith, ¶ 2.

                   4            Using the information on the spreadsheet, the Parties together identified 20 individuals for

                   5 whom no back-pay or liquidated damages was owed because the individual did not work overtime

                   6 hours during weeks that included holidays. As such, the Parties agreed that these 20 individuals

                   7 should not receive settlement packets. Id., ¶ 3.

                   8            One of the individuals identified on the spreadsheet for whom no back pay or liquidated

                   9 damages was owed, Tony (John) Garofalo, had originally filed a consent to join form. Mr. Garofalo

               10 was dismissed from the lawsuit on March 20, 2019. [Stipulated Dismissal, Dkt. #123]. Id. ¶ 4.

               11               Six individuals, Janice Bell, Irma Cull, Paul Rainsbarger, Jamie Sachs, Kristen Simmons

               12 and Paul Spencer, who had originally consented to join the lawsuit but ultimately were not included

               13 in the Court’s definition of the class. These individuals were therefore not eligible plaintiffs and

               14 were dismissed from the lawsuit on March 20, 2019. [Stipulated Dismissal, Dkt. #123]. Id., ¶ 5.

               15 C.            NOTICE TO COLLECTIVE ACTION MEMBERS
               16               Collective Action Counsel mailed settlement packets to a total of sixty (60) putative

               17 collective action members on January 24, 2019. Id., ¶ 6. Based on the mailing date and the terms

               18 of the Parties’ Stipulation of Settlement and Release of Claims, the deadline to opt-in and return
               19 executed opt-in forms was March 11, 2019.

               20               Collective Action Counsel timely received 53 consent forms either before or postmarked by

               21 March 11, 2019. Id., ¶ 7. Of the remaining seven putative collective action members, Collective

               22 Counsel established or accomplished the following:

               23                           one individual affirmatively declined to participate in the settlement;
               24                           settlement packets for two individuals were “returned to sender, unable
                                             to forward.” Using the phone numbers provided on the County’s
               25                            spreadsheet, my assistant left voicemail messages, and also performed
                                             internet searches, but was unsuccessful in locating current contact
               26                            information;
               27                           one individual told my assistant he would submit the consent form and
                                             she sent a follow-up letter and two more emails; no consent form was
               28                            returned;
MESSING ADAM &
  JASMINE LLP          00069058-2                                           3
ATTORNEYS AT LAW
                                    JOINT POST-DISTRIBUTION ACCOUNTING OF THE PARTIES AND [PROPOSED] ORDER
                   1                        two individuals did not respond. My assistant sent follow-up letters,
                                             and left unanswered voicemail messages. A text message from the
                   2                         DSA President also went unanswered; and

                   3                        one individual no longer employed by the County did not respond
                                             despite a follow-up letter and attempted phone contact (voicemail not
                   4                         set up) by my office. The DSA’s President did not know how else the
                                             member could be reached.
                   5

                   6 Id., ¶ 7.

                   7 D.         PAYMENT DISTRIBUTION TO COLLECTIVE ACTION MEMBERS
                   8            The County delivered settlement payments to Collective Action Counsel on March 29, 2019.

                   9 Id., ¶ 8. The total amount paid out to collective action members was $65,986.55. The largest amount

               10 paid was $6,261.54. The smallest amount paid was $36.08.                   The average amount paid was

               11 $1,245.03. The median amount paid was $830.31. Id., ¶ 9.

               12               Collective Action Counsel forwarded settlement payments to the individual consenters on

               13 April 2, 2019. As of April 22, 2019, 88 of the checks (each collective action member received two

               14 checks) have been cashed, for a total value of $58,873.31. There are 18 checks (two checks each

               15 from nine collective action members) that remain uncashed, for a total value of $7,113.24. Id., ¶

               16 10.

               17 E.            SIGNIFICANT OR RECURRING CONCERNS COMMUNICATED TO COUNSEL
               18               There were no significant or recurring concerns communicated by collective action members
               19 to the County or its counsel.

               20 / / /

               21 / / /

               22 / / /

               23 / / /

               24 / / /

               25 / / /

               26 / / /
               27 / / /

               28 / / /
MESSING ADAM &
  JASMINE LLP          00069058-2                                          4
ATTORNEYS AT LAW
                                    JOINT POST-DISTRIBUTION ACCOUNTING OF THE PARTIES AND [PROPOSED] ORDER
                   1 F.         OTHER ISSUES IN SETTLEMENT DISTRIBUTION
                   2            One consenter contacted counsel for the County to say that she had not received her checks

                   3 because she had provided the wrong mailing address on her claim form. After waiting the required

                   4 number of days imposed by the County’s bank to stop payment on a check, and confirming that

                   5 the checks were neither received by the consenter nor returned to Collective Action Counsel,

                   6 replacement checks for this individual will be reissued. Id., ¶ 11.

                   7

                   8 Dated: April 23, 2019                                  MESSING ADAM & JASMINE LLP

                   9

               10
                                                                            By          /s/ Monique Alonso
               11                                                                GARY M. MESSING
                                                                                 JASON H JASMINE
               12                                                                MONIQUE ALONSO
                                                                                 Attorneys for Plaintiffs
               13
                                                                                 MILES LEWIS and CHERI ERDELT, et
               14                                                                al.

               15

               16 Dated: April 23, 2019                                                    PORTER | SCOTT

               17

               18
                                                                            By          /s/ Colleen R. Howard
               19                                                                COLLEEN R. HOWARD
                                                                                 KAYLA K. COX
               20                                                                Attorneys for Defendant
                                                                                 COUNTY OF COLUSA
               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP          00069058-2                                       5
ATTORNEYS AT LAW
                                    JOINT POST-DISTRIBUTION ACCOUNTING OF THE PARTIES AND [PROPOSED] ORDER
                   1                                         [PROPOSED] ORDER
                   2            The Court having carefully reviewed the Joint Post-Distribution Accounting of the Parties

                   3 and [Proposed] Order, and the Declarations of Monique Alonso and Colleen Howard in support

                   4 thereof, and relevant Exhibits thereto and good cause appearing, therefore,

                   5            the Court hereby authorizes the release of the remaining $20,000.00 fee award to

                   6 Collective Action Counsel.

                   7            IT IS SO ORDERED.
                   8
                             May 30
                   9 Dated: _________________, 2019

               10
                                                                                HON. VINCE CHHABRIA
               11                                                           UNITED STATES DISTRICT JUDGE

               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP          00069058-2                                       1
ATTORNEYS AT LAW
                                    JOINT POST-DISTRIBUTION ACCOUNTING OF THE PARTIES AND [PROPOSED] ORDER
